DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on March 30, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Status of Claims
Claims 1-3 remain pending. Claims 1-2 have been amended. 

Claim Interpretation
For claims 1-3, the control device is interpreted as a computer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (US
20170315534 A1) in view of Kida et al (US 10547471 B2) and Merrill et al (US 20150068658 A1) (Hereinafter referred to as Horiguchi, Kida, and Merrill respectively).
Regarding Claim 1, Horiguchi discloses a control device for synchronizing and controlling a master device and a slave device (See at least Horiguchi Paragraph 0009)… when a number of axes of the master device is less than a number of axes of the 5slave device (See at least Horiguchi Paragraph 0045), wherein the control device is configured by a computer device to:
	obtain a command value for each axis of the slave device through computation (See at least Horiguchi Paragraph 0050; the command value for each slave axis can be determined by the command positions calculated by the command position calculating unit) … based on a command value for each axis, or a measured current value of each axis of the master device (See at least Horiguchi Paragraph 0050; the command value of each axis can be determined from the command positions and the position table; the measured current value of the master axis can be understood from the position information of the servo motor); 
perform synchronization computation (See at least Horiguchi Paragraph 0046 and Paragraph 0050: the command position calculating unit calculates the command positions of the master axis, which determines the future positions of the master axis, and outputs the command positions to the slave synchronous control unit) for maintaining a position of the master device and a position of the slave device in a predetermined corresponding relation (See at least Horiguchi Paragraph 0018: the position table stores the relationship between the master axis and the plurality of slave axes. Because the table has a specific relationship of master with slave, following the table is interpreted to mean that it is maintaining a predetermined corresponding relation. Because the command position will be used to look up the table, the future command positions calculated are “for” maintaining a position) for the command value for each axis or the measured current value of each axis of the master device (See at least Horiguchi Paragraph 0050: the command value of each axis can be determined from the command positions and the position table; the measured current value of the master device axis can be derived from the servo motor.)  … ; and
perform coordinate transformation from a 15coordinate system of the master device into a coordinate system of the slave device (See at least Horiguchi Figure 2 and Paragraphs 0048-0049. The table is being interpreted as the coordinate transformation unit because it shows the relationship between the master and the slave axis.) for synchronization computation result values obtained through the synchronization computation (See at least Horiguchi Paragraphs 0047-0048: the master axis control unit drives the master axis based on the command positions calculated, and then the slave synchronous control unit drives the slave’s axes based on the command positions and the relationship stored in the position table ).
	Horiguchi does not disclose synchronizing and controlling a master device and a slave device at … a fixed period. However, Kida discloses this limitation (See at least Kida Column 2 lines 16-36 and 43-49). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horiguchi to incorporate the teachings of Kida to include a fixed period for synchronizing and controlling the master and slave device. This fixed period would allow the control device to transmit control commands every fixed period rather than all at once. This allows for the slave devices to concentrate on one set of commands at a time (See at least Kida Column 4 line 58- Column 5 line 19). A fixed period also allows for synchronizing at certain times so a slave axis won’t go too far out of sync compared to when there is no fixed period. Also, it allows for the system to periodically check for synchronicity over time periods.
	The combination of Horiguchi and Kida fail to disclose… wherein the predetermined corresponding relation is a relation in which the slave device is accelerated or decelerated in accordance with a cam curve with respect to changes in the position of the master device. However, Merrill teaches this limitation (See at least Merrill Paragraph 0063 and Figure 16, the slave is accelerated or decelerated based on a cam profile, which is interpreted as a cam curve, with respect to the master’s position; See at 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed in Horiguchi and Kida with the teachings in Merrill to have the predetermined corresponding relation be that of a cam curve where the slave is accelerated or decelerated with respect to changes in the position of the master device. A cam profile/curve can be used to synchronize slaves with a master (See at least Merrill Paragraph 0063, the cam profile synchronizes the application of the label onto the bottle with the moves performed by the belts, the belts being the slaves and the bottle being placed on the conveyor, which is the master).  Since the conveyor can change speeds, different motion profiles for the slaves can be used for different operating parameters (See at least Merrill Paragraph 0038-0039). This allows the slaves to still be synchronized with the master even when the master changes speed and/or positions.  

Regarding Claim 2, Horiguchi discloses a control method for obtaining a command value for each axis of a slave device through computation (See at least Horiguchi Paragraph 0050; the command value for each slave axis can be determined by the command positions calculated by the command position calculating unit) … based on a command value for each axis, or a measured current value of each axis of a master device (See at least Horiguchi Paragraph 0050; the command value of each axis can be determined from the command positions and the position table; the measured current value of the master axis can be understood from the position information of the servo motor) and synchronizing and controlling the master device and the slave device (See at least Horiguchi Paragraph 0009) when the number of axes of the master device is less than a number of axes of the 5slave device (See at least Horiguchi Paragraph 0045), the control method comprising:
10performing synchronization computation (See at least Horiguchi Paragraph 0046 and Paragraph 0050: the command position calculating unit calculates the command positions of the master axis, which determines the future positions of the master axis, and outputs the command positions to the slave synchronous control unit) for maintaining a position of the master device and a position of the slave device in a predetermined corresponding relation (See at least Horiguchi Paragraph 0018: the position table stores the relationship between the master axis and the plurality of slave axes. Because the table has a specific relationship of master with slave, following the table is interpreted to mean that it is maintaining a predetermined corresponding relation. Because the command position will be used to look up the table, the future command positions calculated are “for” maintaining a position) for the command value for each axis or the measured current value of each axis of the master device (See at least Horiguchi Paragraph 0050: the command value of each axis can be determined from the command positions and the position table; the measured current value of the master device axis can be derived from the servo motor)  … ; and
performing coordinate transformation from a 15coordinate system of the master device into a coordinate system of the slave device (See at least Horiguchi Figure 2 and Paragraphs 0048-0049. Using the position table is being interpreted as the coordinate transformation function because it shows the relationship between the master and the slave axis.) for synchronization computation result values obtained through the synchronization computation (See at least Horiguchi Paragraphs 0047-0048: the master axis control unit drives the master axis based on the command positions calculated, and then the slave synchronous control unit drives the slave’s axes based on the command positions and the relationship stored in the position table ).
a fixed period. However, Kida discloses this limitation (See at least Kida Column 2 lines 16-36 and 43-49). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horiguchi to incorporate the teachings of Kida to include a fixed period for synchronizing and controlling the master and slave device. This fixed period would allow the control device to transmit control commands every fixed period rather than all at once. This allows for the slave devices to concentrate on one set of commands at a time (See at least Kida Column 4 line 58- Column 5 line 19). A fixed period also allows for synchronizing at certain times so a slave axis won’t go too far out of sync compared to when there is no fixed period. Also, it allows for the system to periodically check for synchronicity over time periods.
	The combination of Horiguchi and Kida fail to disclose… wherein the predetermined corresponding relation is a relation in which the slave device is accelerated or decelerated in accordance with a cam curve with respect to changes in the position of the master device. However, Merrill teaches this limitation (See at least Merrill Paragraph 0063 and Figure 16, the slave is accelerated or decelerated based on a cam profile, which is interpreted as a cam curve, with respect to the master’s position; See at least Merrill Paragraphs 0038-0039, different motion profiles for different operating parameters is interpreted as the corresponding relation being predetermined). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed in Horiguchi and Kida with the teachings in Merrill to have the predetermined corresponding relation be that of a cam curve where the slave is accelerated or decelerated with respect to changes in the position of the master device. A cam profile/curve can be used to synchronize slaves with a master (See at least Merrill Paragraph 0063, the cam profile synchronizes the application of the label onto the bottle with the moves performed by the belts, the 

Regarding Claim 3, Horiguchi discloses a non-transitory recording medium recording a program for causing a computer to execute the control method according to claim 2 (See at least Horiguchi Paragraph 0043).

Response to Arguments
Applicant's arguments filed on April 12, 2021 have been fully considered but they are not persuasive. Examiner acknowledges the applicant has amended the specification and Claim 1 to overcome the specification objection and the 35 USC § 101 rejection set forth in the non-final rejection mailed January 15, 2021. Examiner also acknowledges that the claims 1-2 were amended with nonobvious subject matter over Horiguchi and Kida. However, the subject matter is obvious over the third reference Merrill as stated above in this office action. Applicant argues that Kida is unrelated to “a number of axes of the control device and the control target devices” and that Kida fails to consider “the amount of calculations for a synchronization operation… increases in proportion to the number of axes computed”. However, Kida is only relied upon to show that synchronizing and controlling a master device and a slave device can be done at a fixed period. The claims are rejected with a combination of Horiguchi, Kida, and now Merrell. 
With respect to Applicant’s arguments stating that Kida fails to consider the issue of amount of calculations for a synchronization operation increase in proportion to the number of axes to be .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666